Citation Nr: 0814615	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
Missouri


THE ISSUE

Eligibility to enroll for Department of Veterans Affairs 
health care benefits.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1952 to August 1954.  Service in Korea during 
the Korean conflict and receipt of the Combat Infantryman 
Badge is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Columbia, Missouri 
which denied eligibility to enroll in the VA medical system. 

In his January 2006 substantive appeal, the veteran requested 
a personal hearing with a Veterans Law Judge.  A contact note 
contained in the veteran's claims folder indicated that he 
withdrew his hearing request in March 2007.  See 38 C.F.R. 
§ 20.702(e) (2007).


FINDINGS OF FACT

1.  The veteran has agreed to pay the United States a co-
payment for treatment of his non service-connected 
conditions.

2.  The veteran's household income falls below the "low 
income" threshold established by the U.S. Department of 
Housing and Urban Development for Randolph County, Missouri 
for the 2004 fiscal year.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits has been met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to enroll in the VA healthcare system.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this case, the Veterans Health Administration determined 
that the VCAA did not apply.  The Board need not, however, 
discuss the applicability of the VCAA or VA's development of 
the claim in light of the fact that the Board is granting the 
claim.  Thus, any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefits 
sought on appeal.

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. § 3.103 (2007).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  As was discussed in the Introduction, he 
withdrew his request for a personal hearing in March 2007. 

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system. 38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  

To be enrolled, a veteran must submit a VA Form 10-10EZ to a 
VA medical facility.  38 C.F.R. § 17.36(d)(1) (2007).  Upon 
receiving a completed VA Form 
10-10EZ, appropriate VA personnel will accept a veteran as an 
enrollee after determining if the veteran is in a priority 
category that is eligible for enrollment.  
If a veteran is not found to be in a priority category that 
is eligible for enrollment, VA will notify the veteran that 
he or she is not eligible for enrollment.  
See 38 C.F.R. § 17.36(d)(2) (2007).

VA determines which categories of veterans are eligible to be 
enrolled. There are eight possible categories for which a 
veteran may qualify.  See 38 C.F.R. § 17.36(b); see also 38 
U.S.C.A. § 1705. The order of priority of enrollment for VA 
healthcare benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 (zero) percent 
service connected disabilities who are nevertheless 
compensated, including veterans receiving compensation for 
inactive tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income 
limits established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year. 
See 42 U.S.C.A. § 1437a(b)(2).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

A veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness will also placed in priority category 7 or 
priority category 8, as applicable, if the veteran has 
previously agreed to pay the applicable co-payment for all 
matters not covered by priority category 6.  See 38 C.F.R. § 
17.36(d)(3) (2007).

As of January 17, 2003, VA will not enroll in the VA 
healthcare system those veterans who fall in priority 
category 8 and who either were not in an enrolled status on 
January 17, 2003, or who requested disenrollment after that 
date. 38 U.S.C.A. §§ 1710, 1721; 38 C.F.R. § 17.36(c)(2); 68 
Fed. Reg. 2,670-73 (Jan. 17, 2003).


Analysis 

The veteran indicated on his September 2005 Form 10-10EZ that 
he did not have any service-connected disabilities, he was 
not a prisoner of war, he was not receiving a VA pension, and 
he was not exposed to toxins in the Gulf War, or Agent 
Orange, or radiation.  His Form DD 214 reflects that he was 
not awarded the Purple Heart medal and he has not indicated 
otherwise.  There is no evidence that the veteran is in 
receipt of benefits under 38 U.S.C.A. § 1151, or is he 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities, nor 
has he been determined to be catastrophically disabled.  
Thus, he does not meet the eligibility criteria for priority 
groups 1 through 4.  
See 38 C.F.R. § 17.36(b)(1)-(4) (2007).

Turning to category 5, the veteran has not been shown to be 
unable to defray the expenses of necessary care under 38 
U.S.C.A. § 1722(a).  Under 38 U.S.C.A. 
§ 1722, a veteran is considered to be unable to defray the 
expenses of necessary care if he is eligible to receive 
medical assistance under a State plan approved under title 
XIX of the Social Security Act, if he is in receipt of 
pension under section 1521 of title 38, or if his 
attributable income (and net worth) is not greater than the 
amount set forth in 38 U.S.C.A. § 1722(b).  See 38 U.S.C.A. 
§§ 1503, 1522, 1722 (West 2002).

The record does not show that the veteran has been approved 
under title XIX of the Social Security Act, or that he is in 
receipt of a VA pension.  Regarding the third eligibility 
criteria for priority group 5, the income threshold is 
updated annually.  For 2005, the income threshold was $31,013 
for a veteran with one dependant.  See VHA Directive 2004-071 
(December 17, 2004).  On his Form 10-10EZ, the veteran 
reported one dependent, his spouse, and listed income of 
$29,856.00, with non-reimbursed medical expenses of 
$1,174.00.  Even before deducting the veteran's non-
reimbursed medical expenses pursuant to 38 C.F.R. § 3.272(g), 
his  income level is below the 2005 threshold.  


Notwithstanding the veteran's income, the Secretary of VA may 
refuse to make a determination that the veteran's 
attributable income is not greater than the threshold if the 
corpus of the estate is such that under all the circumstances 
it is reasonable that some part of the corpus of the estate 
be consumed for the veteran's maintenance.  38 U.S.C.A. 
§ 1722(d)(1).  The terms 'corpus of the estate' and 'net 
worth' mean the market value, less mortgages or other 
encumbrances, of all real and personal property owned by the 
appellant, except the appellant's dwelling (single family 
unit), including a reasonable lot area, and personal effects 
suitable to and consistent with the appellant's reasonable 
mode of life.  38 C.F.R. § 3.275(b).  In this case, the 
veteran reported an additional $98,000 in net worth 
consisting of cash, stocks, bonds, IRA accounts or 
certificates of deposit.  The veteran has not reported owning 
any real property or other assets.  Because the veteran's 
reported net worth of $98,000 far exceeds the 2005 income 
threshold, he does not meet the eligibility criteria for 
priority group 5. 

With respect to category 6, the veteran did not serve during 
the Mexican border period, World War I, the Gulf War, or 
after November 11, 1998, nor is he seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation.  In addition, the record does not demonstrate that 
he has multiple noncompensable service connected disabilities 
but is nevertheless receiving compensation.  Indeed, the 
veteran is not service connected for any disability.  
Therefore, he does not meet the eligibility criteria for 
priority group 6.  See 38 C.F.R. § 17.36(b)(6) (2007).

In his December 2004 Form 10-10EZ, the veteran indicated that 
he would be willing to pay the applicable co-payment if it 
was determined that his household income (combined income and 
net worth) exceeded established thresholds.  
As noted above, the veteran's household income was $29,856.00 
(less $1,174 of non-reimbursed medical expenses).  Under the 
geographical income limits established by the Department of 
Housing and Urban Development (HUD) for the fiscal year that 
ended on September 30, 2004, for two people living in 
Randolph County, Missouri, "low income" was defined as 
$30,000.00.  As the veteran's reported income on Form 10-10EZ 
is below the threshold for his county of residence, he meets 
the eligibility criteria for priority group 7.  See 38 C.F.R. 
§ 17.36(b)(7) (2007).

In short, the Board finds that the veteran should be placed 
in priority group 7 based on his limited household income and 
willingness to make medical co-payments.  Eligibility to 
enroll for Department of Veterans Affairs health care 
benefits has therefore been established, and the appeal is 
accordingly allowed. 


ORDER

The criteria for enrollment in and access to VA medical care 
benefits has been met.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


